Citation Nr: 0720301	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hepatitis C with cirrhosis, status post-liver transplant, and 
if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty during the period from July 
1970 to January 1972.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied reopening of the veteran's claim.  
In a February 2005 Statement of the Case, the RO reopened the 
claim and denied it on the merits.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In May 2005, the veteran testified before a decision review 
officer (DRO) at the RO.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied the 
veteran's claim for service connection for hepatitis C and 
cirrhosis, status post-liver transplant, and notified him of 
the decision and his appellate rights the following month; 
the veteran did not perfect an appeal of this decision.  

2.  Evidence received since September 2002 is not cumulative 
or redundant of evidence previously of record and raises a 
reasonable possibility of substantiating the claim for 
service connection of a hepatitis C with cirrhosis, status 
post-liver transplant.  

3.  Hepatitis C and cirrhosis were not manifested during the 
veteran's active service or for many years thereafter, nor is 
the veteran's currently diagnosed hepatitis C with cirrhosis, 
status post-liver transplant, otherwise causally related to 
such service.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied 
entitlement to service connection for hepatitis C and 
cirrhosis, status post-liver transplant, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).  

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for hepatitis C 
with cirrhosis, status post-liver transplant.  38 U.S.C.A. 
§5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

3.  The criteria for entitlement to service connection for 
hepatitis C with cirrhosis, status post-liver transplant, 
have not been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the instant case, the veteran was not provided notice as 
to assignment of disability ratings and effective dates.  
However, he cannot be prejudiced by this lack of notice.  As 
the Board is denying his claim, any questions regarding these 
downstream elements are moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in June 2004.  This letter was provided to the 
veteran prior to the initial adjudication in November 2004.  
He was informed of the requirements for a successful service 
connection claim and of his and VA's respective duties in 
obtaining evidence.  He was asked to submit information 
and/or evidence to the RO, including pertinent evidence in 
his possession.  The content and timing of this notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, the veteran was provided with notice regarding 
the need for submission of new and material evidence to 
reopen his claim for entitlement to service connection for 
hepatitis C, was told of the basis for the last final denial 
of his claim, and told that the evidence submitted must 
relate to this fact.  He was also provided with the informed 
of the type of evidence that constitutes new and material 
evidence.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not sought VA 
assistance in obtaining any other evidence.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, merely filing a claim for benefits is not 
enough to necessitate a medical examination.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a 
diseases manifesting during an applicable presumptive period, 
and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence of hepatitis C during 
service, and the preponderance of the evidence is against a 
finding that an in-service event that gave rise to his 
current hepatitis C.  As to an alleged in-service blood 
transfusion, the Board concludes below that no blood 
transfusion occurred.  As to his assertion that he may have 
contracted hepatitis C from air gun inoculations, the 
preponderance of evidence of record demonstrates that this 
was not a risk factor for this veteran's contraction of 
hepatitis C.  Thus, the Board declines to obtain a medical 
examination or medical opinion with regard to this claim.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006), Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  




Service Connection

The veteran contends that his currently diagnosed hepatitis C 
was caused by either a blood transfusion he allegedly 
received in treatment for a lacerated wrist during service or 
from inoculations received during service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for hepatitis C and cirrhosis, status 
post-liver transplant, was initially denied in a September 
2002 rating decision.  The basis for that denial was that 
hepatitis C neither occurred in nor was caused by service.  
Therefore, service connection for cirrhosis, status post-
liver transplant, on a secondary basis could not be 
established, and there was no evidence showing that 
cirrhosis, status post-liver transplant, was incurred in or 
aggravated by service.  The veteran initiated an appeal of 
that decision by filing a notice of disagreement in July 
2003.  A statement of the case was issued in November 2003.  
The next correspondence from the veteran was received 
February 19, 2004 and a Form 9 was received from the veteran 
in April 2004.  Thus, even if the February 19, 2004 
correspondence were deemed a substantive appeal, the 
substantive appeal is still not timely.  See U.S.C. A. 
§ 7105(c)(3); 38 C.F.R. § 20.302.  As the veteran failed to 
perfect his appeal to the Board, the September 2002 decision 
became final.  See U.S.C. A. § 7105(c)(3); 38 C.F.R. § 
20.1103.  

In March 2004, the RO notified the veteran that the September 
2002 rating decision was final, and he did not appeal this 
determination.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence of record at the time of the September 2002 
decision included service medical records and VA outpatient 
treatment records from November 2001.  

Pertinent evidence received since the September 2002 decision 
includes September 2003 and March 2005 letters from Michael 
K. Parent M.D.; September 2003, August 2004, and March 2005 
letters from the veteran's sister, A.W., who describes 
herself as an emergency medical technician; and a January 
2005 letter/treatment notation from R.R., M.D, the veteran's 
VA treating physician.  

In her letters, the veteran's sister states that the veteran 
telephoned her in September 1970 to question her about a 
blood transfusion.  She stated that she explained to him the 
need for the transfusion due to loss of blood and a low CBC 
count.  The August 2004 letter also expresses an opinion that 
the veteran received air gun injections with used needles 
during service and opines that he could have contracted 
hepatitis C from contaminated inoculation instruments.  The 
veteran's sister indicated that she had worked as an EMT for 
10 years and as a registered medical assistant for eight 
years.

As the August 2004 letter, from the veteran's sister, was 
submitted after the September 2002 RO decision, it is new 
evidence.  Treating this evidence in a manner most favorable 
to the appellant, and considering the holding of Justus that 
new evidence will be considered credible for the purpose of 
reopening a claim, the Board finds that this evidence is 
material evidence because it goes to the reason for the prior 
denial and raises a reasonable possibility of substantiating 
the appellant's claim.  Thus, as new and material evidence 
has been submitted, the Board finds that the appellant's 
claim for entitlement to service connection for hepatitis C 
with cirrhosis, status post-liver transplant, must be 
reopened.  

Although the Board has reopened the veteran's claim, 
entitlement to service connection for hepatitis C and 
cirrhosis, status post-liver transplant, must be denied.  In 
this case, the Board finds that the all competent evidence is 
against a finding that the veteran received a blood 
transfusion during service and the preponderance of the 
evidence demonstrates that his currently diagnosed hepatitis 
C is not related to in service inoculations.  Nor is there 
any evidence of hepatitis C or cirrhosis during service.  

Service medical records contain no evidence of hepatitis C or 
cirrhosis.  These records do contain detailed notes regarding 
an injury to the veteran's wrist and hand during service.  
Clinical notes from September 1970 show that the veteran was 
taken to the emergency room by ambulance after suffering 
lacerations of his right wrist and hands.  These injuries 
were sustained when he punched a window after having a 
disturbing conversation with his girlfriend and arguing with 
one of his friends.  The veteran was nearly unconscious as a 
result of extreme intoxication.  He was diagnosed as possible 
acute situational reaction, given 100 milligrams of Thorazine 
intramuscularly, and transferred to Madigan General Hospital.  

Treatment for the veteran's lacerated wrist consisted of 
sutures administered in the emergency room.  He received 4-0 
sutures of a small vein, the wound was irrigated, and the 
skin was closed with 3-0 silk, all with anesthesia of 2 
percent xylocaine.  Records state that there was no nerve, 
tendon, or artery involvement.  The veteran was admitted for 
observation overnight.  The notes report that the veteran 
would be ready for discharge when he sobered up.  His stay in 
the hospital was described as unremarkable.  Also included in 
these records are, urine and blood laboratory results, and 
nursing notes, including temperature and blood pressure 
readings and observations.  Despite these detailed notes, 
there is no mention of a blood transfusion.  

November 2001 VA outpatient records report that the veteran 
had been diagnosed with hepatitis C in 1993 and undergone a 
liver transplant in 1995.  These records also contain the 
veteran's report that he had used intravenous amphetamines, 
the last such use in 1976, and that he had a "transfusion 
following laceration of the right radial artery while in boot 
camp."  

In a November 2001 statement the veteran stated that he 
contracted hepatitis C as the result of a blood transfusion 
received during treatment for his lacerated wrist.  In a 
September 2002 statement the veteran stated "I also believe 
that when we were inoculated there was a very high chance of 
spreading the Hep. C that way, As no one cleaned the 
instrument used to administer the shots."  In her August 
2004 letter, the appellant's sister stated that "due to the 
fact that when the service was giving injections to these 
men, and using the air guns, the Army hospital personnel did 
not brother (sic) to change their needles while using these 
air guns, therefore the window for opportunity to spread 
disease from man to man was greatly enhanced."

In his September 2003 letter, Dr. Parent reported that he had 
treated the veteran for hepatitis C and that the veteran had 
a previous liver transplant.  This physician indicates that 
he complied with a request by the veteran to review hospital 
records of treatment for a lacerated wrist.  Dr. Parent 
states that there were no laboratory reports, copies of 
laboratory data, or discharge or progress notes contained in 
the records.  He does not comment on the cause of the 
veteran's hepatitis C.  

An August 2004 memorandum from the Department of the Army 
indicates that patient records dated form 1986 forward were 
readily accessed, and only some pre-1986 records exited in an 
of-site warehouse.  A search was made; however, no records 
were found showing that the veteran received a transfusion in 
1970.  

During the May 2005 DRO hearing, the veteran testified to the 
effect that, due to his intoxication, he does not remember 
receiving a blood transfusion.  Hearing transcript at 2.  
Specifically, he stated that "[w]hat I remember of them 
opening my hands and taking my jewelry off my hand and I 
undoubtedly was very intoxicated.  The next thing I knew in 
the morning, the Captain, the doctor walked in and...".  Id.  
He further testified that he was told by this medical officer 
that he had almost bled to death and had to be given a blood 
transfusion to remain alive.  Id. 

The Board finds that all competent evidence concerning his 
wrist laceration demonstrates that the veteran did not 
receive a blood transfusion.  It is unclear what records Dr. 
Parent reviewed, as the service medical records connected 
with the veteran's wrist injury contain laboratory reports, 
intake notes, and nursing notes, in contradiction to Dr. 
Parents's statement that these were not present.  

Given that, by the veteran's own testimony, he did not 
observe a blood transfusion, and has no first hand memory of 
receiving a blood transfusion, his assertions that he 
received a blood transfusion are not competent evidence.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (witness is not 
competent to provide evidence to events not observed).  The 
"hearsay medical evidence" of what a physician told him is 
not competent evidence.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).  

As to his sister's statements regarding a blood transfusion, 
regardless of her medical training, these statements are not 
competent evidence because they rest solely on the veteran's 
factual account, which is not credible.  Further, the veteran 
has testified that his sister is two years older than he is, 
making her 19 years old in 1970 at the time she claims to 
have explained to him why a blood transfusion was necessary.  
In 2004, she herself gave an 18 year history of work in the 
medical field (as early as 1986), and her statement that in 
1970 she explained to veteran the need for the transfusion 
due to loss of blood and a low CBC count strains credibility.  

The Board finds highly probative the service medical record 
accounts of the veteran's right wrist injury and treatment.  
These records record the type of sutures used to close the 
vein and skin and the anesthetic used to numb the area.  
Detailed notes of his vital functions, administration of 
Thorazine, and laboratory results are included.  Given this 
detail, the absence of any mention of a blood transfusion is 
evidence that there was no transfusion.  See Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence).  Thus all competent 
evidence of record shows that the veteran did not receive a 
blood transfusion in treatment for his right wrist laceration 
during service.

As to the assertion that inoculations during service caused 
the veteran's hepatitis C, the record contains nothing more 
than conjecture as to possible events with no basis in an 
established fact.  Neither the veteran's statements nor those 
contained in his sister's August 2004 letter are evidence 
that he was infected with hepatitis C from inoculations; they 
are merely speculation as to a possible cause.  The Board 
does not find competent the veteran's account as to the 
antiseptic condition of instruments used to administer 
inoculations as he has not demonstrated medical knowledge of 
what procedures would constitute insuring that uncontaminated 
instruments were used.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The veteran's sister's medical training does not transform 
this conjecture into fact.  Regardless of any medical 
training, she testifies as a layperson as to the occurrence 
of an event - that the medical personnel administering 
inoculations to the veteran did so with contaminated 
instruments.  As she has no first hand knowledge of this 
event, nor bases it on anything other than the veteran's own 
account, her testimony as to the occurrence of that event is 
not competent evidence.  See Layno, supra.  Thus, her 
statement based on the condition of instruments used to 
inoculate the veteran is not competent evidence.  

Furthermore, according to the VA's Veterans Benefits 
Administration, while biologically possible, there have been 
no case reports of air gun transmission of hepatitis C. VA 
Fast Letter 04-13 (June 29, 2004).  The Board finds that this 
lack of lack of scientific evidence of hepatitis C 
transmission by air gun injections is more probative on the 
issue than the veteran's sister's statement, to the extent 
that her statement constitutes a medical opinion.  

Moreover, a medical opinion as to the risk factors to which 
this veteran was exposed has been provided in the January 
2005 letter from his VA primary care provider.  This 
physician refers to the alleged blood transfusion and to the 
veteran's admitted one time intravenous amphetamine use 
occurring post service.  The physician stated that "there is 
nothing else in his history that would place him at risk for 
hepatitis C."  This physician has only the veteran's account 
to base the occurrence of the blood transfusion, and, as the 
Board has determined that the veteran's account is not 
competent and that the blood transfusion did not occur, the 
only remaining risk factor is the intravenous drug use.  
Certainly, given the date of this letter and the veteran's 
contemporaneous arguments regarding inoculation transmission, 
if this were a risk factor the physician would have so 
commented.  

In summary, all competent evidence is against a finding that 
the veteran received a blood transfusion during service, and 
the preponderance of the evidence is against a finding that 
he contracted hepatitis C from inoculations during service.  
Hepatitis C and cirrhosis were not manifested during the 
veteran's active service or for many years thereafter, nor is 
the veteran's currently diagnosed hepatitis C with cirrhosis, 
status post-liver transplant, otherwise causally related to 
such service.  Therefore, his claim for service connection 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for hepatitis C with cirrhosis, status post-liver 
transplant, is granted.

Entitlement to service connection for hepatitis C with 
cirrhosis, status post-liver transplant, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


